department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release date release date date date legend b name c name d specialty e name f name g name h nationality j specialists k number x dollars amount y dollars amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates you will operate two grant making programs called b and c the purpose of b is to enhance the education of d residents in department training programs under b you will pay travel costs for d residents to attend meetings conducted by e the purpose of c is to promote research in d and the advancement of d under c you will award fellowships to persons practicing or studying d program b under b you plan to award in the range of k grants to help outstanding d residents cover travel_expenses to attend the annual meeting of e each grant will be equal or less than x dollars you will solicit candidates for b by sending emails to all d departments’ chair persons resident chairs and resident coordinators who have d residents within the geographical area of e you will ask them to select one d resident from each training program this selection is put in writing and submitted to e to confirm this resident has submitted a paper the title and registration to the meeting the selection committee is composed of e members of the selection committee will award grants based on merit and are required to abstain from consideration of any applicant related in any way to the member of the selection committee the recipient must submit an accepted paper or poster at the respective educational meeting and attend the meeting if the recipient fails to do so the funding is forfeited program c under c you will work with f and g to award grants to persons practicing or studying d from h countries to perform research for one year in a laboratory at_f in order to promote research in d and the advancement of d medicine the intent of the award is to prepare the recipients to practice an academic career in their home_country with the goal of advancing the specialty of d in their home countries your board will annually determine the number of grants awarded based on the earnings over the prior year generally between one and three fellowships in the approximate amount of y dollars will be awarded to be eligible the applicants must be practicing j professionally or studying d ina recognized educational institute or hospital setting you and g will promote c primarily through g’s website as well as solicit grant applications for c through g’s website applications must include a proposed research project in d a detailed cv and professional references the applications will be evaluated by a joint_committee from f and g who will select the recipients on an objective basis a strong commitment that the candidates have illustrated to return to their home_country and practice an academic career is weighed heavily in the selection process you will contact the recipients in writing to notify them of the terms of the award including they will be supervised by f and subject_to all the rules and requirements of f recipients are required to submit a full report of their experiences from the period of their letter catalog number 58222y fellowship and to provide an annual report of their progress difficulties and how the fellowship helped in the recipient's career for a period of several years procedures and controls for both b and c relatives of members of the selection committee your officers directors or substantial contributors are not eligible for your programs furthermore your officers directors and substantial contributors are not eligible for grants under either of your programs relatives of members of the selection committee and of your officers directors or substantial contributors are also not eligible for awards made either of your programs you represent that you will review grantee reports annually investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds to ensure funds are used for their intended purposes you will withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of all grants for both b and c if you conduct activities in foreign countries you will check the ofac list of specially designated nationals and blocked persons for names of individuals and entities with whom you are dealing to determine if they are included on the list you will comply with all statutes executive orders and regulations that restrict or prohibit persons from engaging in transactions and dealings with designated countries entities or individuals or otherwise engaging in activities in violation of economic sanctions administered by ofac you will acquire from ofac the appropriate license and registration where necessary basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or letter catalog number 58222y - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney letter catalog number 58222y please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
